DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
Figures 1-4 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include any of the reference number(s) mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “The care travel system of claim 6, wherein the at least one item is a cold can or a bottle of a beverage.”  However, claim 6 limits the at least one item to a cooling pack.  It is therefore unclear how the at least one item can be both a cooling pack and a cold can or a bottle of a beverage.  Does applicant mean to further limit the cold pack to a cold can or a bottle of a beverage or should this claim be dependent on claim 1?  For the purpose of the application of prior art, this limitation has been interpreted as being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2019/0231100 A1 to Pietracatella (Pietracatella).
Regarding claim 1, Pietracatella teaches a care travel system (Figs. 1-7) comprising a cushioned pillow (100) having a body (122) with an interior curved portion (Figs. 4-6) and an exterior curved portion (Figs. 4-6) an insulated pouch ([0056] with respect to the fill/foam material of the bottom portion 122 and 127, Fig. 5 and 132/134/136, Fig. 6) located around the interior curved portion (Figs. 5 and 6) and designed to receive at least one item ([0058-0059]), and a cover (124) with at least one fastener (108/126 and [0051, 0056]) disposed on or around the insulated pouch (Figs. 1-7).
Regarding claim 2, Pietracatella teaches the care travel system of claim 1 as well as wherein the at least one fastener comprises a zipping fastener ([0056] which states “the fastening mechanism 126 may include, but is not limited to, a hook-and-loop fastener, a snap, a clasp, or other suitable fastening mechanism.  In yet other embodiments, a zipper may be used to secure the top portion 124 to the bottom portion 122.”).
Regarding claim 3, Pietracatella teaches the care travel system of claim 1 as well as wherein the at least one item is insertable to promote comfort for a user ([0058] which states that “Small personal items such as keys 133 and/or sunscreen 135 as well as money, medications, etc. are examples of items that may be stored in the compartment 127 of embodiments of the present invention.” and [0059]).
Regarding claim 9, Pietracatella teaches the care travel system of claim 1 as well as wherein the at least one item is a travel-item ([0058 and 0059]).
Regarding claim 10, Pietracatella teaches the care travel system of claim 1 as well as wherein the cushioned pillow comprises a crescent-shaped neck pillow ([0051] which states “Neck pillow 100 is of a U-shape, comprising a first lobe 102 and a second lobe 104, forming an opening 103, in which a user can put his neck through during use of the pillow 100. “ and Figs. 1 and 4-6).
Regarding claim 11, Pietracatella teaches the care travel system of claim 1 as well as wherein the cover with the at least one fastener envelopes the body during use ([0051] which states “Neck pillow 100 is of a U-shape, comprising a first lobe 102 and a second lobe 104, forming an opening 103, in which a user can put his neck through during use of the pillow 100.”).
Regarding claim 12, Pietracatella teaches the care travel system of claim 11 as well as wherein the cover comprises fabric ([0055] with states “The neck pillow of disclosed embodiments may be covered or clad in a textile covering. In embodiments, the textile covering may include, but is not limited to, plastic, vinyl, leather, silk, cotton, nylon, wool, or other suitable textile.”).
Regarding claim 13, Pietracatella teaches the care travel system of claim 1 as well as wherein the body comprises cushioning material ([0056] which states “the top portion 124 and bottom portion 122 may both comprise the same fill/foam material. In other embodiments, the bottom portion 122 may be comprised of a fill/foam material that is stiffer than the fill/foam material of the top portion 124 in order to house various items for storage.”).
Regarding claim 14, Pietracatella teaches the care travel system of claim 13 as well as wherein the cushioning material is deformable ([0054] which states “the neck pillow is comprised of a foam of sufficient density such that it generally maintains the U-shape of the pillow, with a deflection of 5 to 10 percent with the weight 20 pounds applied to it. This allows for a comfortable amount of deflection when in use, as a user rests his/her head on the pillow, while still maintaining its form. In this way, as will be described in further detail, the neck pillow of disclosed embodiments can also serve as a carrier of small objects.”).
Regarding claim 15, Pietracatella teaches the care travel system of claim 1 as well as wherein the interior curved portion of the body is adjacent a neck of a user during use ([0051] which states “ Neck pillow 100 is of a U-shape, comprising a first lobe 102 and a second lobe 104, forming an opening 103, in which a user can put his neck through during use of the pillow 100.”).
Regarding claim 16, Pietracatella teaches the care travel system of claim 1 as well as wherein the insulated pouch restricts relative movement of heat (inherent in that the pouch is made of a material that has its own thermal conductivity which is different from the thermal conductivity of the user and/or the ambient air).
Regarding claim 19, Pietracatella teaches a method comprising the steps of providing the care travel system of claim 1 (see above rejection), opening the at least one fastener to access the insulated pouch (Figs. 4, 5 and 7), and inserting the at least one item ([0057-0060] teaches storing the items and access to the stored items).
Regarding claim 20, Pietracatella teaches the method of claim 19 as well as the step of removing the at least one item ([0057-0060] teaches storing the items and access to the stored items).
Claim(s) 1-4, 9-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2016/0302596 A1 to Ross et al. (Ross).
Regarding claim 1, Ross teaches a care travel system (title) comprising a cushioned pillow (100) having a body (110/112/114 and [0038] which states “a U-shaped pillow having with two leg portions 110, 112 and a base 114 therebetween”) with an interior curved portion (Figs. 1A-1C) and an exterior curved portion (Figs. 1A-1C), an insulated pouch (120) located around the interior curved portion (Figs. 1A-1E) and designed to receive at least one item ([0038] which states “The one or more pockets 120 are each configured to contain (via an opening or insert 125) a respective heat pack 130 for a sustained, targeted, and controlled heat transfer to the user (see FIG. 1E); and the one or more pockets 120 comprise a built-in heat zone on the inner radial surface of the heated travel neck pillow 100.”), and a cover (outer shell ([0040, 0042, 0045]) with at least one fastener ([0050] which states “a designated ‘heat zone’ comprises an area that comes into contact with the back of the user's neck. This ‘heat zone’ may feature a sewn-in, or otherwise attached (e.g., glued on), pocket or pouch (e.g., pocket 120), which may be fastened at one or more open ends 125 by Velcro, zipper, spandex, elastic, snaps, buttons, or the like. The user activates the heat pack 130 by exposing it to air, and then places it within the pocket 120 on the item.”) disposed on or around the insulated pouch.
Regarding claim 2, Ross teaches the care travel system of claim 1 as well as wherein the at least one fastener comprises a zipping fastener ([0050] which states “fastened at one or more open ends 125 by Velcro, zipper, spandex, elastic, snaps, buttons, or the like.).
Regarding claim 3, Ross teaches the care travel system of claim 1 as well as wherein the at least one item is insertable to promote comfort of a user ([0050] which states “The activated heat pack 130 warms the ‘heat zone’ to provide soothing heat for a sustained period of time in a targeted area during the user's trip, when relaxing at home, or whenever used by the user.”).
Regarding claim 4, Ross teaches the care travel system of claim 1 as well as wherein the at least one item is a heating pack ([0050] which states “The activated heat pack 130 warms the ‘heat zone’ to provide soothing heat for a sustained period of time in a targeted area during the user's trip, when relaxing at home, or whenever used by the user.”).
Regarding claim 9, Ross teaches the care travel system of claim 1 as well as wherein the at least one item is a travel-item ([0050]).
Regarding claim 10, Ross teaches the care travel system of claim 1 as well as wherein the cushioned pillow comprises a crescent-shaped neck pillow (Figs. 1A-1C).
Regarding claim 11, Ross teaches the care travel system of claim 1 as well as wherein the cover with the at least one fastener envelopes the body during use (Figs. 1A-1C and [0040, 0042, 0045]).
Regarding claim 12, Ross teaches the care travel system of claim 1 as well as wherein the cover comprises fabric ([0040, 0042, 0045]).
Regarding claim 13, Ross teaches the care travel system of claim 1 as well as wherein the body comprises a cushioning material (filling as described in [0040-0041 and 0045]).
Regarding claim 14, Ross teaches the care travel system of claim 13 as well as wherein the cushioning material is deformable ([0040-0042]).
Regarding claim 15, Ross teaches the care travel system of claim 15 as well as wherein the interior curved portion of the body is adjacent a neck of a user during use ([0038] which states “a U-shaped pillow having with two leg portions 110, 112 and a base 114 therebetween, forming a U-shaped pillow body configured to receive and support a neck of a user.”).
Regarding claim 16, Ross teaches the care travel system of claim 1 as well as wherein the insulated pouch restricts relative movement of heat ([0050] which states “The activated heat pack 130 warms the ‘heat zone’ to provide soothing heat for a sustained period of time in a targeted area during the user's trip, when relaxing at home, or whenever used by the user.”).
Regarding claim 17, Ross teaches a care travel system (title) comprising a cushioned pillow (100) having a body (110/112/114 and [0038] which states “a U-shaped pillow having with two leg portions 110, 112 and a base 114 therebetween”) with an interior curved portion (Figs. 1A-1C) and an exterior curved portion (Figs. 1A-1C), an insulated pouch (120) located around the interior curved portion (Figs. 1A-1E) and designed to receive at least one item ([0038] which states “The one or more pockets 120 are each configured to contain (via an opening or insert 125) a respective heat pack 130 for a sustained, targeted, and controlled heat transfer to the user (see FIG. 1E); and the one or more pockets 120 comprise a built-in heat zone on the inner radial surface of the heated travel neck pillow 100.”), and a fabric ([0040, 0042, 0045]) cover (outer shell ([0040, 0042, 0045]) with at least one fastener ([0050] which states “a designated ‘heat zone’ comprises an area that comes into contact with the back of the user's neck. This ‘heat zone’ may feature a sewn-in, or otherwise attached (e.g., glued on), pocket or pouch (e.g., pocket 120), which may be fastened at one or more open ends 125 by Velcro, zipper, spandex, elastic, snaps, buttons, or the like. The user activates the heat pack 130 by exposing it to air, and then places it within the pocket 120 on the item.”) wherein the at least one fastener allow for access to the insulated pouch such that a user can insert and alternately remove the at least one item ([0050] which states “This ‘heat zone’ may feature a sewn-in, or otherwise attached (e.g., glued on), pocket or pouch (e.g., pocket 120), which may be fastened at one or more open ends 125 by Velcro, zipper, spandex, elastic, snaps, buttons, or the like. The user activates the heat pack 130 by exposing it to air, and then places it within the pocket 120 on the item.” and [0055] which states “As the heat packs are generally designed to be single use and disposable, the heat pack is easily removed from the item's ‘heat zone’ pocket, so a new one can replace an exhausted pack at a later time, such as the return leg of the user's trip. With this in mind, for sales considerations, the item may be bundled with two or more heat packs for the customer to use. Refill packs may also be merchandised as a separate complementary item.”), wherein the at least one fastener comprises a zipping fastener ([0050] which states “This ‘heat zone’ may feature a sewn-in, or otherwise attached (e.g., glued on), pocket or pouch (e.g., pocket 120), which may be fastened at one or more open ends 125 by Velcro, zipper, spandex, elastic, snaps, buttons, or the like. The user activates the heat pack 130 by exposing it to air, and then places it within the pocket 120 on the item.”), wherein the zipping fastener comprise a plurality of teeth ([0050] which discloses a zipper as Merriam-Webster defines zipper as a fastener consisting of two rows of metal or plastic teeth on strips of tape and a sliding piece that closes an opening by drawing the teeth together), where the at least one item is a heating pack (130) or a cooling pack, wherein the pillow comprises a crescent-shaped neck pillow (Figs. 1A-1C), wherein the cover envelopes the body during use (Figs. 1A-1C and [0040, 0042, 0045]), wherein the body comprises cushioning material (filling as described in [0040-0041 and 0045]) wherein the cushioning material is deformable ([0040-0042]) and wherein the interior curved portion of the body is adjacent a neck of a user during use ([0038] which states “a U-shaped pillow having with two leg portions 110, 112 and a base 114 therebetween, forming a U-shaped pillow body configured to receive and support a neck of a user.”).
Regarding claim 19, Ross teaches a method comprising the steps of providing the care travel system of claim 1 (see above rejection of claim 1), opening the at least one fastener to access the insulated pouch ([0050]), and inserting the at least one item ([0050]).
Regarding claim 20, Ross teaches the method of claim 19 as well as the step of removing the at least one item ([0055]).
Claim(s) 1, 3, 4, 6, 8-10, 13-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 4,887,326 to O’Brien et al. (O’Brien).
Regarding claim 1, O’Brien teaches a care travel system (title) comprising a cushioned pillow (10) having a body (Figs. 1-7) with an interior curved portion (Figs. 1-7) and an exterior curved portion (Figs. 1-7) an insulated pouch (12a/15a) located around the interior curved portion (Figs. 1, 2, 3 and 7) and designed to receive at least one item (20/21) and a cover (12/15) with at least one fastener (18/19) disposed on or around the insulated pouch (Figs. 3-4).
Regarding claim 3, O’Brien teaches the care travel system of claim 1 as well as wherein the at least one item is insertable to promote comfort for a user (Col. 3, line 44-Col. 4, line 10).
Regarding claim 4, O’Brien teaches the care travel system of claim 1 as well as wherein the at least one item is a heating pack (Col. 3, line 46-Col. 4, line 10).
Regarding claim 6, O’Brien teaches the care travel system of claim 1 as well as wherein the at least one item is a cooling pack (Col. 3, line 46-Col. 4, line 10).
Regarding claim 8, O’Brien teaches the care travel system of claim 1 as well as wherein the cooling pack absorbs heat and is insulated by the insulated pouch to promote extended use of the cooling pack (lightly insulated pocket 15a as described in the abstract and Col. 1, lines 56-64).
Regarding claim 9, O’Brien teaches the care travel system of claim 1 as well as wherein the at least one item is a travel-item (Col. 2, lines 47-53).
Regarding claim 10, O’Brien teaches the care travel system of claim 1 as well as wherein the cushioned pillow comprises a crescent-shaped neck pillow (Figs. 1, 2 and 7).
Regarding claim 13, O’Brien teaches the care travel system of claim 1 as well as wherein the body comprises a cushioning material (Col. 2, lines 43-44).
Regarding claim 14, O’Brien teaches the care travel system of claim 13 as well as wherein the cushioning material is deformable (Col. 2, lines 43-44).
Regarding claim 15, O’Brien teaches the care travel system of claim 1 as well as wherein the interior curved portion of the body is adjacent a neck of a user during use (Col. 4, lines 4-5).
Regarding claim 16, O’Brien teaches the care travel system of claim 1 as well as wherein the insulated pouch restricts relative movement of the heat (Col. 3, lines 3-17).
Regarding claim 19, O’Brien teaches a method comprising providing the care travel system of claim 1 (see above rejection of claim 1), opening the at least one fastener to access the insulated pouch (Col. 3, lines 24-34 and Col. 3, line 46-Col. 4, line 10) and inserting the at least one item (Col. 3, lines 24-34 and Col. 3, line 46-Col. 4, line 10).
Regarding claim 20, O’Brien teaches the method of claim 19 as well as removing the at least one item (Col. 3, line 46-Col. 4, line 10 which teaches the pack 20 or 21 is refrigerated in a standard household refrigerator or freezer and thus removal is necessarily taught in order to cool the pack 20 or 21 for use).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of WO 2019/028183 A1 to Laubach (Laubach).
Regarding claim 5, Ross teaches the care travel system of claim 4, as well as the heating pack insulated by the insulated pouch to promote extended use of the heat pack ([0051-0053]) but not wherein the heating pack emits radiant heat.  Laubach teaches an analogous heating pack to that of Ross as well as a radiant heater ([00107]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the radiant heater of Laubach so as to improve maximize the functionality of the heater (Laubach [00107]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietracatella.
Regarding claim 7, Pietracatella teaches the care travel system of claim 1, as well as teaching that small personal items such as keys and/or sunscreen as well as money, medications, etc. may be stored in the compartment ([0058]) but not specifically wherein the at least one item is a cold can or bottle of a beverage.  It is asserted that it would have been obvious to one having ordinary skill in the art to have selected a cold can or bottle of a beverage as an obvious matter of selecting a desired personal item to be stored in the compartment since it would have been within the general skill of a worker in the art to select a known personal item.  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of US 2008/0140165 A1 to Cohen et al. (Cohen).
Regarding claim 18, Ross teaches the care travel system of claim 17 as well as wherein the care travel system is arranged as a kit (Ros teaches the inclusion of all the necessary parts), but not a set of instructions.  Cohen teaches an analogous heating pack to that of Ross as well as the inclusion of informational items such as instructions in the use of the product and tips for therapy or comfort ([0064, 0065]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included instructions as taught by Cohen to instruct in the use of the product and provide tips for therapy and comfort (Cohen [0064, 0065]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLYN E SMITH/Primary Examiner, Art Unit 3794